   Case: 4:19-cv-02757-AGF Doc. #: 5 Filed: 04/20/20 Page: 1 of 2 PageID #: 35



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 FORT HICKMON,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:19-CV-2757 AGF
                                                   )
 PACKAGING CONCEPTS, INC., et al.,                 )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Fort Hickmon commenced

this civil action for employment discrimination on October 10, 2019, by filing a civil complaint

against his former employer and three of its employees. ECF No. 1. On February 11, 2020, the

Court granted plaintiff in forma pauperis status and reviewed his complaint under 28 U.S.C. §

1915(e)(2). ECF No. 4. The Court found multiple problems with plaintiff’s complaint but allowed

plaintiff an opportunity to cure the pleading deficiencies by filing an amended complaint in

compliance with the Court’s instructions. The Court cautioned plaintiff that his failure to timely

comply with the Court’s Order could result in the dismissal of his case. Plaintiff’s response was

due by March 12, 2020.

       To date, plaintiff has neither responded to the Court’s order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his case

would be dismissed if he failed to timely comply, and he was given ample time to comply. The

Court will therefore dismiss this action, without prejudice, due to plaintiff’s failure to comply with

the Court’s February 11, 2020, Order and his failure to prosecute his case. See Fed. R. Civ. P.

41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of a court to
   Case: 4:19-cv-02757-AGF Doc. #: 5 Filed: 04/20/20 Page: 2 of 2 PageID #: 36



dismiss sua sponte for lack of prosecution is inherent power governed “by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases”); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district court has the power to

dismiss an action for the plaintiff’s failure to comply with any court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. A separate

order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 20th day of April, 2020.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
